Title: To Thomas Jefferson from Albert Gallatin, 6 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Augt. 6th 1808
                  
                  I have received your’s of 29th ulto., & will examine the question of increasing the bond. I will only observe that I would have thought an order to the collectors to limit the cargoes of provisions to ⅛th of the bond illegal, & that I only wrote to them that when they did not exceed that proportion. I did not perceive that there could be any ground of suspicion. This was written as a modification of the letter of May, accompanying copies of your’s to the Governors, & which was construed so as to prevent the exportation of provisions in all cases where the Governor’s certificate was not obtained. I would have preferred not to have written at all to the Governors & to have left the coasting trade on the footing of my first circular of 29th April which you thought not strict enough. It is, however, certain that with the exception of Govr. Sullivan’s certificates, the mode which you directed has been perfectly efficacious on the sea-coast. No evasions can now take place, worthy of notice, under colour of the coasting trade. The embargo is now defeated, as I have already mentioned, by open violations, by vessels sailing without any clearances whatever; an evil which under the existing law we cannot oppose in any way but by cruisers. I have this day received a letter from Mr Smith mentioning that he had given the necessary orders to that effect.
                  A new attempt is also made to prevent detentions through the medium of State Courts which you will find stated in the enclosed letter from the Collector of New York. I have in my answer directed him to pay no obedience to such efforts to defeat the law, as the State Courts have no shadow of jurisdiction in such cases. Still this increases our difficulties, and I deeply regret to see my incessant efforts in every direction to carry the law into effect, defeated in so many quarters; & that we will probably produce, at least on the British, but an inconsiderable effect by a measure which at the same time threatens to destroy the Republican interest. For there is almost an equal chance that if propositions from Great Britain or other events do not put it in our power to raise the embargo before the 1st of October, we will lose the Presidential election. I think that at this moment the western States, Virginia, S. Carolina & perhaps Georgia are the only sound States & that we will have a doubtful contest in every other. The consciousness of having done what was right in itself is doubtless sufficient; but for the inefficacy of the measure on the Lakes & to the northward there is no consolation; and that circumstance is the strongest argument that can be brought against the measure itself.
                  The death of Gen. Shee brings on you another difficulty, which the critical situation of Pennsylvania will not tend to lessen. Yet on that ground I will not, nor can I give any opinion. For it is I believe morally impossible to make an appointment that will not displease some section of the republicans & of course do some injury to the republican interest. I am independent of any considerations of that kind in favor of Capt. Jones, because from his pursuits in life & personal character I am confident that he is the best qualified. Any other man who has a chance for the appointment will as his predecessors be the deputy of his deputy. But this subject is unfortunately at this time so connected with the existence of the republican party in Pennsylvania that I think it will be best not to be too hasty in filling the place. The deputy Graff will do very well till you have full time to investigate.
                  With respectful attachment Your obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               